Exhibit 10.3

 

YAHOO! INC.

 

1996 DIRECTORS’ STOCK PLAN

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

C/o Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

 

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:

 

 

 

 

 

Total Number of Restricted

 

 

Stock Units Granted:

 

 

 

 

 

Vesting Schedule:

 

[The Restricted Stock Units shall vest and become non-forfeitable in accordance
with the following schedule: 25% of the Restricted Stock Units shall vest and
become nonforfeitable at the end of each three-month period following the Date
of Grant, such that the Restricted Stock Units will be fully vested on the first
anniversary of the Date of Grant.]

 

 

 

 

 

[The Restricted Stock Units shall be fully vested as of the Date of Grant.]

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the 1996 Directors’ Stock Plan and the
Restricted Stock Unit Award Agreement, both of which are attached and made a
part of this document.

 

GRANTEE:

 

YAHOO! INC.

 

 

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

 

 

Title:

 Chairman & CEO

 

 

 

 

 

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

YAHOO! INC.

 

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

1.             Grant of Restricted Stock Unit Award. The Board of Directors of
the Company hereby grants to the Grantee named in the Notice of Restricted Stock
Unit Grant attached as Part I of this Agreement (the “Grantee”), an award (the
“Award”) of Restricted Stock Units, as set forth in the Notice of Restricted
Stock Unit Grant, subject to the terms and conditions of the 1996 Directors’
Stock Option Plan, as amended (the “Plan”), which is incorporated herein by
reference. (Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Plan.)  In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Restricted
Stock Unit Award Agreement (this “Agreement”), the terms and conditions of the
Plan shall prevail.

 

2.             Limitations on Rights Associated with Restricted Stock Units;
Dividend Equivalent Rights. The Restricted Stock Units are bookkeeping entries
only. The Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the Restricted Stock Units.
Notwithstanding the foregoing, as of any date the Company pays an ordinary cash
dividend on its Common Stock, the Grantee shall automatically be granted a
number of additional Restricted Stock Units in respect of any then-outstanding
and unpaid Restricted Stock Units granted hereunder as provided in Section 10(c)
of the Plan. Any such additional Restricted Stock Units shall be subject to the
same vesting, payment and other terms, conditions and restrictions as the
original Restricted Stock Units to which they relate.

 

3.             Transfer Restrictions. Restricted Stock Units and any interest
therein, may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution.
Any attempt to dispose of any Restricted Stock Units in contravention of the
above restriction shall be null and void and without effect.

 

4.             Lapse of Restrictions. The Restricted Stock Units shall vest and
become nonforfeitable in accordance with the Vesting Schedule set out in the
Notice of Restricted Stock Unit Grant and the applicable provisions of the Plan
and this Agreement.

 

5.             Timing and Manner of Payment of Restricted Stock Units. Subject
to Sections 6 and 8 below, as soon as practicable after the earlier of (i) the
date the Grantee’s service as a member of the Board terminates for any reason,
or (ii) the third anniversary of the Date of Grant set forth in the Notice of
Restricted Stock Unit Grant (the “Payment Date”), any Restricted Stock Units
subject to the Award that have vested and become non-forfeitable pursuant to
Section 4 shall be paid by the Company delivering to the Grantee, a number of
Shares equal to the number of such Restricted Stock Units being paid. The
Company shall issue the Shares as provided in Section 10(d) of the Plan.
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the Restricted Stock Units unless such issuance and such
payment shall comply with all relevant provisions of law and the requirements of
any Stock Exchange.

 

--------------------------------------------------------------------------------


 

6.             Deferral of Payment of Restricted Stock Units. Notwithstanding
the first sentence of Section 5, the Grantee may irrevocably elect, on the form
attached hereto as Exhibit A (or such other form as may be prescribed by the
Board from time to time) (the “Deferral Election Form”), that the Restricted
Stock Units shall be paid on or as soon as practicable after any date specified
by the Grantee on the Deferral Election Form; provided, however, that such
election must be made at least twelve (12) months before the original Payment
Date and the date elected by the Grantee must be at least five (5) years after
the original Payment Date. In the event of any such election, the new payment
date timely elected by the Grantee shall be the new “Payment Date” with respect
to the Restricted Stock Units covered by the election.

 

7.             Termination of Service. In the event of the termination of the
Grantee’s Continuous Service as a Director for any reason prior to the lapsing
of the restrictions in accordance with Section 4 hereof with respect to any of
the Restricted Stock Units granted hereunder, such portion of the Restricted
Stock Units held by Grantee shall be automatically forfeited by the Grantee as
of the date of termination. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any rights or
interests in any Restricted Stock Units that are so forfeited.

 

8.             Corporate Transaction. Notwithstanding any other provision
herein, in the event of a Corporate Transaction, any Restricted Stock Units that
are then outstanding shall become fully vested and may be paid to the Grantee
immediately prior to the effectiveness of the Corporate Transaction as provided
in Section 13(b) of the Plan.

 

9.             Tax Consequences. Set forth below is a brief summary of certain
federal and California tax consequences relating to the Restricted Stock Units
under the law in effect as of the date of grant. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE
SHOULD CONSULT HIS OR HER OWN TAX ADVISER FOR MORE INFORMATION ON THE TAX
CONSEQUENCES OF THE RESTRICTED STOCK UNITS.

 

(a)           Payment of the Restricted Stock Units. Upon any payment of the
Restricted Stock Units (including any additional Restricted Stock Units granted
in respect of dividend equivalent rights), the Grantee may incur ordinary
federal and California income tax liability at the time of payment. The Grantee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the Fair Market Value of the Shares received in
payment of the Restricted Stock Units.

 

(b)           Disposition of Shares. If the Grantee holds the Shares received in
payment of the Restricted Stock Units for more than one year, gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
and California income tax purposes.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. You acknowledge and agree that
you have reviewed the Plan and this Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understand all provisions of the Plan and this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions relating to the Plan and this
Agreement.

 

GRANTEE:

 

YAHOO! INC.

 

 

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Print Name

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFERRAL ELECTION FORM

 

To:

Yahoo! Inc.

 

 

Attn:

Stock Option Administrator

 

 

Subject:

Notice of Intention to Defer Payment of Restricted Stock Units

 

I, the undersigned, hereby make the following irrevocable election with respect
to the Restricted Stock Units granted to me under the 1996 Directors’ Stock Plan
on                     , 200   .

 

o            I elect not to defer the payment of my Restricted Stock Units. I
understand that my Restricted Stock Units will be paid to me on or as soon as
practicable after the earlier of (i) the date my services as a director
terminate, or (ii) the third anniversary of the date my Restricted Stock Units
were granted.

 

o            I elect to defer the payment of my Restricted Stock Units until
                        , 20     . [The date you select must be at least eight
years after the date the Restricted Stock Units were granted.]

 

Authorization/Signature

 

My signature below certifies that I wish to make the irrevocable deferral
elections indicated above, and that I authorize Yahoo! Inc. to defer payment of
my Restricted Stock Units to implement these elections. I understand that,
notwithstanding my election, my Restricted Stock Units may be paid to me early
in the event of a Corporate Transaction. I understand that I must complete a new
election form to defer payment of Restricted Stock Units granted in any
subsequent year.

 

 

Signature:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------